DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the shading in Fig. 2 is not consistent with 37 CFR 1.84(m) in that the shaded boxes corresponding to at least element 212 and 110 do not aid in understanding of the invention and reduces legibility of the text.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The use of terms like “Karel” in ¶25, “HTML” in ¶28, and “XML” in ¶55 which appear to be trade names or marks used in commerce, has been noted in this application.  Such terms should be accompanied by the generic terminology; furthermore such terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geheb (US Pub. No. 2014/0074286).

As per Claim 1, Geheb discloses a method for dynamic messaging (as per 250, 310 in Fig. 6; ¶46-60) for factory automation devices (20) (Figs. 1-4; ¶24), said method comprising:
defining a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), using a message template creator module (45) running on a computer (10) (Figs. 1-4; ¶24, 31-36, 39, 41), where the message configuration template defines (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) properties of a custom data message (100) including message content (as per “robot related data” in ¶34), one or more message sending triggers (as per “predetermined triggers” in ¶31), message priority (as per “allows an operator of the teach pendant 70 to specify certain triggers” in ¶29 and “customize which types of robot related data triggering a message file 100 also trigger the need for the generation of an instant alert 110” in ¶46) and message format (“text only file” in ¶33, “text based format” in ¶34);
providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) to a controller (40) of a factory automation device (20) (Figs. 1-4; ¶24-34), said controller (40) having a processor (42) and memory (44) (Fig. 1; ¶24-26);
processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) (Figs. 1-4; ¶24, 31-36, 39, 41);
creating the custom data message (100), by the controller (40), when one of the message sending triggers (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60); and
sending the custom data message (100) from the controller (40) to a message destination (12) (Figs. 1, 6; ¶24, 29, 34, 46-60), where the custom data message (100) is sent with the message priority (as per “allows an operator of the teach pendant 70 to specify certain triggers” in ¶29 and “customize which types of robot related data triggering a message file 100 also trigger the need for the generation of an instant alert 110” in ¶46) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 29, 33-34, 46).

As per Claim 2, Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes processing the template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the factory automation device (20) without shutting down, restarting or reprogramming the controller (40) (Fig. 6; ¶46-60).

As per Claim 6, Geheb further discloses wherein the message content (as per “robot related data” in ¶34) includes one or more of data files, image files (as per “digital photographic images” in ¶41), diagnostic files, log files and parameter data.

As per Claim 7, Geheb further discloses wherein the parameter data (as per “diagnostics information” in ¶27) includes one or more of joint load data, joint kinematics data, end effector performance data, and user-defined program variable data (as per “customizing the type and form of robot related data” in ¶29).
As per Claim 8, Geheb further discloses wherein the message sending triggers include a periodic timer (as per “periodic check” in ¶58), a variable change (as per “data … that indicates that a component of the robot 2 is currently inoperable” in ¶31) and sending of a pre-programmed robot message (as per “Boundary data changed” in Fig. 5A).

As per Claim 9, Geheb further discloses providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) to controllers (as per “at least one robot controller 40” in ¶25) of additional factory automation devices (as per “at least one robot 20” in ¶24), where the controllers (as per “at least one robot controller 40” in ¶25) of the additional factory automation devices (as per “at least one robot 20” in ¶24) create and send the custom data message (100) when one of the message sending triggers (as per “predetermined triggers” in ¶31)  is experienced (Figs. 1, 6; ¶24-31, 46-60).

As per Claim 10, Geheb further discloses wherein the message destination (12) is an Internet Protocol (IP) address, a hypertext transport protocol (HTTP) address, an email address, a short message service (SMS) address or number, or a locally-attached storage device (14) (Figs. 1, 4; ¶24-25, 40-46).

As per Claim 11, Geheb further discloses wherein the message destination (12) is a cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3) which parses the custom data message (100) using a data schema provided by the message template creator module (40) (Figs. 2-3; ¶36-39), and the cloud data parser loads data in the custom data message (100) into data tables (as per each indicia 16 in Fig. 5A) accessible by a customer web portal (as per display 15) for analysis of the data (Fig. 2-3, 5A; ¶36-39, 44-45).

As per Claim 12, Geheb further discloses wherein the factory automation device (20) is a multi-axis industrial robot (Fig. 1; ¶3).
As per Claim 13, Geheb discloses a method for dynamic messaging (as per 250, 310 in Fig. 6; ¶46-60) for industrial robots (20) (Figs. 1-4; ¶24), said method comprising:
defining a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), by a customer (as per “type and form of robot related data may also be customized” in ¶29) using a message template creator module (90) running in a web portal application on a server (96) (Fig. 2; ¶36-38), where the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) defines (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) properties of a custom data message (100) including message content (as per “robot related data” in ¶34) and message format (“text only file” in ¶33, “text based format” in ¶34);
creating a data schema defining the properties of the custom data message (100) including the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) (Figs. 2; ¶33-39);
providing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) to a controller (40) of an industrial robot (20) (Figs. 1-4; ¶24-34), said controller (40) having a processor (42) and memory (44) and being in communication with the industrial robot (20) (Fig. 1; ¶24-26);
processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) (Figs. 1-4; ¶24, 31-36, 39, 41), including processing the template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the industrial robot (20) without shutting down, restarting or reprogramming the controller (40) (Fig. 6; ¶46-60);
creating the custom data message (100), by the controller (40), when a message sending trigger (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) and the message format (“text only file” in ¶33, “text based format” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60);
sending the custom data message (100) from the controller (40) to a data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3);
parsing the custom data message (100) by the data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3) using the data schema (Figs. 2; ¶33-39);
loading data from the custom data message (100) into data tables (as per each indicia 16 in Fig. 5A) by the data parser (as per receipt of data via line between 52 and 12 in Fig. 2; as per receipt of data via  line between Internet and 12 in Fig. 3); and
analyzing the data in the data tables (as per each indicia 16 in Fig. 5A), by the customer using data analysis (as per indicia 16 in Fig. 5B) and viewing modules (as per display 15) running in the web portal application (Figs. 2, 5A, 5B; ¶36-38, 44-45).

As per Claim 14, Geheb discloses a dynamic messaging system (10) for a factory automation device (12) (Figs. 1-4, 6; ¶24, 46-60), said system (10) comprising:
a server computer (52) running a message template creator module (90) (Fig. 2; ¶36-38), the message template creator module (90) being programmed for a user (as per “type and form of robot related data may also be customized” in ¶29) to access via a web portal to define a message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34), where the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Fig. 1; ¶24-26, 33-34) defines properties of a custom data message (100) including message content (as per “robot related data” in ¶34), one or more message sending triggers (as per “predetermined triggers” in ¶31), and message format (“text only file” in ¶33, “text based format” in ¶34);
a factory automation device (20) (Figs. 1-2; ¶24-25, 36-38); and
a controller (40) in communication with the factory automation device (20) and the server computer (52) (Fig. 2; ¶34-38), said controller (40) having a processor (42) and memory (44) (Fig. 1; ¶24-26), said controller (40) being configured to:
receive the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) from the server computer (52) (Figs. 1-4; ¶24, 31-36, 39, 41);
process the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) during normal operations of the controller (40) and the factory automation device (20), without rebooting the controller (40) (Fig. 6; ¶46-60);
create the custom data message (100) when one of the message sending triggers (as per “predetermined triggers” in ¶31) is experienced (Figs. 1, 6; ¶24-31, 46-60), where the custom data message (100) includes the message content (as per “robot related data” in ¶34) designated in the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) (Figs. 1, 6; ¶24-34, 46-60); and
send the custom data message (100) from the controller (40) to the server computer (52) (Figs. 1-2, 6; ¶24, 29, 34-38, 46-60),
where the server computer (52) also runs a cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2), said cloud data parser (as per receipt of data via line between 52 and 12 in Fig. 2) being configured to parse the custom data message (100) using a data schema provided by the message template creator module (Fig. 2; ¶36-39), and store data from the custom data message (100) in data tables (as per indicia 16 in Fig. 5A) (Figs. 2, 5A, 5B; ¶36-38, 44-45), and
where the server computer (52) also runs an analysis application (as per 16 in Fig. 5B) accessible (as per display 15) by the user via the web portal to analyze the data in the data tables (as per indicia 16 in Fig. 5A) (Figs. 2, 5A, 5B; ¶36-38, 44-45).

As per Claim 18, Geheb further discloses wherein the analysis application includes a mathematical and statistical analysis module (as per “87%” in Fig. 5B), a data viewing and reporting module (as per indicia 16 in display 15 in Figs. 5A-5B), and an alerts and notifications module (as per “Alerts” indicia 16 in Fig. 5A) (Figs. 5A, 5B; ¶44-45).

As per Claim 19, Geheb further discloses wherein the message sending triggers include a periodic timer (as per “periodic check” in ¶58), a variable change (as per “data … that indicates that a component of the robot 2 is currently inoperable” in ¶31) and sending of a pre-programmed robot message (as per “Boundary data changed” in Fig. 5A).

As per Claim 20, Geheb further discloses wherein the factory automation device (20) is a multi-axis industrial robot (Fig. 1; ¶3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Geheb (US Pub. No. 2014/0074286) in view of Kalan (US Pub. No. 2006/0074498).

As per Claim 3, Geheb discloses all limitations of Claim 1.  Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes creating a uniquely-identified message shell (as per operation of “local software applications 60” and “unique protocol” in ¶32) in a message database (44) (Fig. 1; ¶26, 32) and establishing the one or more message sending triggers (as per “predetermined triggers” in ¶31) for monitoring (Fig. 6; ¶46-60).
Geheb does not expressly disclose creating a corresponding message metadata record in a metadata store.
Kalan discloses a system for communicating data in which a packaging component (110) interfaces with a data consuming device (120) in order to maintain an automation system (Fig. 1; ¶34-36).  The packaging component (110) involves storing packaged data in a memory in order to provide a robust means of data persistence (¶36).   In one embodiment, data received by the packaging component (110) includes a wide range of information types including values as well as metadata (¶37).  The metadata is employed to describe the values of the information types (¶37) and help clients understand available methods and properties (¶65).  As such, Kalan describes creating a metadata record in a metadata store.  Like Geheb, Kalan is concerned with systems for monitoring automation systems.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 4, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 3.  Geheb further discloses wherein creating the custom data message (100) includes retrieving the message shell (as per operation of “local software applications 60” and unique protocol” in ¶32) which corresponds to the message sending trigger (as per “predetermined triggers” in ¶31) which was experienced (Fig. 6; ¶46-60) and collecting the message content (as per “robot related data” in ¶34).
Geheb does not expressly disclose retrieving the corresponding message metadata record, wherein collecting the message content is according to the message metadata record.
See rejection of Claim 3 for discussion of teachings of Kalan.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 5, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 4.  Geheb further discloses wherein collecting the message content (as per “robot related data” in ¶34) includes collecting the message content (as per “robot related data” in ¶34) from robot sub-systems including a file manager (45, 60), a variable manager (as per “customizing the type and form of robot related data” in ¶29) and an input/output manager (as per lines between 20 and 40, between 70 and 40, between 40 and 50, and between 50 and 12) (Fig. 1; ¶24-35).

As per Claim 15, Geheb discloses all limitations of Claim 14.  Geheb further discloses wherein processing the message configuration template (as per “converted to a text only file” in ¶33, “converted into a text based format” in ¶34) by the controller (40) includes creating a uniquely-identified dynamic message shell in a message database, creating a corresponding message metadata record in a metadata store, and establishing the one or more message sending triggers for monitoring.

As per Claim 16, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 15.  Geheb further discloses wherein creating the custom data message includes retrieving the dynamic message shell (as per operation of “local software applications 60” and “unique protocol” in ¶32) which corresponds to the message sending trigger (as per “predetermined triggers” in ¶31) which was experienced (Fig. 6; ¶46-60), and collecting the message (as per “robot related data” in ¶34).
Geheb does not expressly disclose retrieving the corresponding message metadata record, wherein the collecting is content according to the message metadata record.
See rejection of Claim 3 for discussion of teachings of Kalan.
Therefore, from these teachings of Geheb and Kalan, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kalan to the system of Geheb since doing so would enhance the system by helping clients understand available methods and properties.

As per Claim 17, the combination of Geheb and Kalan teaches or suggests all limitations of Claim 16.  Geheb further discloses wherein collecting the message content (as per “robot related data” in ¶34) includes collecting the message content (as per “robot related data” in ¶34) from robot sub-systems including a file manager (45, 60), a variable manager (as per “customizing the type and form of robot related data” in ¶29) and an input/output manager (as per lines between 20 and 40, between 70 and 40, between 40 and 50, and between 50 and 12) (Fig. 1; ¶24-35), and where the message content (as per “robot related data” in ¶34) includes one or more of data files, image files (as per “digital photographic images” in ¶41), diagnostic files, log files and parameter data, and where the parameter data (as per “diagnostics information” in ¶27) includes one or more of joint load data, joint kinematics data, end effector performance data, and user-defined program variable data (as per “customizing the type and form of robot related data” in ¶29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chen (US Pub. No. 2007/0233283), Batke (US Pub. No. 2011/0060427) disclose diagnostics systems.  Hood (US Patent No. 8,782,249) discloses a messaging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664